Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajita (US 2006/0180259 A1) in view of Matsumoto (US 2018/0162178 A1). 
Regarding claim 1, FIG. 1 of Kajita illustrates a pneumatic tire comprising a tread, a pair of sidewall portions, and a pair of bead portions.  Each bead portion includes a bead core and bead apex (8).  FIG. 1 identifies the location of the maximum tire width position of the tire (Qm) and illustrates a sidewall portion of the tire having a protrusion that protrudes outwardly in a tire axial direction which corresponds to the claimed “side protector”.  A radially inner end of the protrusion is located radially outside the tire maximum width position, Qm.  And, the radial outer end of the bead apex rubber is radially inside the tire maximum width position, Qm.  
Kajita discloses the length in the tyre radial direction of a tyre inner region from a bead baseline to the outer end of the bead apex rubber is h1, which is not more than 28% of the tire section height [0017]. Kajita discloses the tire size: 265/65R17 [0028] which has a section height 
Kajita does not explicitly disclose the height of the bead filler h1 is “0.8 to 1.2 times a length in the tyre radial direction of a tyre outer region from an outermost position of the tread portion in the tire radial direction to the inner end of the side protector”.  However, Matsumoto teaches a pneumatic tire for a passenger car comprising a tread, a pair of bead portions, and a pair of sidewall portions.  Each sidewall portion includes a protruding portion 9.  Matsumoto teaches a height H2 of an inner end of a protruding portion in the tire radial direction from the bead base line BL is in a arrange from 0.5 to 0.7 times the tire section height (H) for the benefit of traction on muddy roads ([0046]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Kajita such that it satisfies the claim limitation recited in the last 4 lines of claim 1 because (1) Kajita teaches a passenger car tire size of 265/65R17 having a section height of 172.25 mm (172.25 = 265 x 0.65) wherein the height of the bead apex (h1) is about 48.2 mm or less (h1 ≤ 0.28 x 172.25) and provides a protrusion on a sidewall portion of the tire, (2)  Matsumoto teaches a passenger car tire with a sidewall portion provided with a protruding portion wherein an inner end of the protruding portion is between 0.5-0.7 times the tire section height for the benefits of obtaining traction on muddy road condition, and (3) one of ordinary skill in the art would arrive at the claimed invention by arranging the inner end of Kajita’s protrusion within a range of 0.5-0.7 times the tire section height as suggested by Matsumoto to obtain the known and predictable results of traction in muddy road conditions.
For Example: 
Kajita discloses a tire size 265/65R17 which has a section height of 172.25 mm. 
When h1 = 48.2 mm and the inner end of the protrusion of Kajita’s tire is 0.7 times the tire section height (in view of the teachings of Matsumoto), the claimed radial length between the outermost position of the tread and the inner end of the side protector in Kajita’s tire is 172.25-(0.7 X 172.25) = 51.7 mm. 
Thus, the height of the bead apex h1 of Kajita is about 0.93 times the radial length between the outer most position of the tread portion and the inner end of the side protector (48.2/51.7 = 0.93), falling within the claimed range.  
Regarding claim 2, Kajita discloses h1 is not more than 28% of the section height of the tyre [0017], which corresponds to the inner region claimed by the Applicant. 
Kajita does not explicitly disclose the outer region’s height.  However, Matsumoto discloses a height H2 of an inner end of the protruding portion in the tire radial direction from the bead base BL is in a range of from 0.5-0.7 times the section height H ([0046]).  In Matsumoto’s figure 1, the claimed outer region reads on a region of H-H2.  H2 = 0.5-0.7 times the section height H. Outer region = H-H2 = H- (0.5 to 0.7) X H. Thus the outer region is (0.3 to 0.5) times H.  Thus, the tire of the Kajita in view of Matsumoto would have a middle region that is equal to [a tire section height of the tire - (the inner region + the outer region)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Kajita’s tire with a range of from 5 to 25% of a tyre section height because (1) Kajita teaches h1 is not more than 28% of the tire section height H (“inner region”), (2) Matsumoto teaches H2 = 0.5-0.7 times the section height which means an outer region should be 0.3 to 0.5 times H and (3) one of ordinary skill in the art would arrive at 
Regarding claims 3 and 15, Kajita depicts the maximum tire section width point Qm [0037] under the protrusion of the sidewall as best depicted in figure 1. Since the inner region is defined as from the bead baseline to the outer end of the bead apex rubber, and the outer region is defined as outermost position of the tread portion in the tyre radial direction to the inner end of the side protector, Kajita’s satisfies Applicant’s claim limitation. 
Regarding claims 4 and 16-17, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Kajita with a tyre middle region which is a region between the tyre inner region and tyre outer region having a difference of thickness between a maximum thickness thereof and a minimum thickness thereof being equal to or less than 15% of the maximum thickness since Kajita discloses “in a range between a point Q1 on the sidewall profile line N radially outwardly spaced apart from the bead base line BL by a radial distance of 75% of the tire section height H and a point Q2 on the sidewall profile line N which meets the flange Rf of the wheel rim R, the thickness T has such a distribution that a minimum Tmin lies at the maximum tire section width point Qm, and a maximum Tmax which lies somewhere in this range is not more than 150% preferably not more than 140% of the minimum Tmin  [0053]  in order to even the deformation of the sidewall of the tyre [0052].  
Regarding claim 13, Kajita depicts the tread comprises a belt layer(7) extending in the tyre axial direction, and wherein the side protector (9) has an outer end in the tyre radial 
Regarding claim 14, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Kajita with a side protector having a protruding height of 3-7 mm since Matsumoto discloses the height of the protruding side protector is in a range of 3-10 mm for balance between mud performance and tire mass [0047] which overlaps with the claimed range of 3-7 mm.   
Claims 5-6 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajita (US 2006/0180259 A1) in view of Matsumoto (US 2018/0162178 A1) and further in view of Shimizu et al (US 2015/0298510 A1).
Regarding claims 5-6 and 18-20. 
Claims 5-7, 9-11 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajita (US 2006/0180259 A1) in view of Matsumoto (US 2018/0162178 A1) and further in view of Shida et al (US 2001/0018943 A1)
Regarding claims 5-6 and 18-20, Kajita does not explicitly disclose the bead apex comprises a main apex and an outer apex. Nonetheless, in the pneumatic tire art, Shida et al, depicts a main apex (6B) and an outer apex (6a) in figure 5 and further discloses the outer apex is arranged outside of the carcass layer [0041]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the tire of Kajita with a bead apex rubber that comprises a main apex that extend outwardly in the tyre radial direction from an outer surface in the tyre radial direction of the bead core and an outer apex disposed outwardly in the tyre axial direction of the main apex in order to reduce rolling resistance without damaging tire performances [0004].
Regarding claim 7
Regarding claim 9, Kajita depicts at least one carcass ply comprises a first carcass ply (6bA) and a second carcass ply (6bB) arranged adjacently on the first carcass ply and wherein in each bead portion, the outer end of the turn-up portion of the first carcass ply (6bA) is away from the outer end of the turn-up portion of the second carcass ply (6bB) in the tyre radial direction. 
Regarding claim 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the tire maximum width position Qm of Kajita “between the outer end of the first carcass ply and the outer end of the second carcass ply in the tire radial direction” because FIG. 1 of Kajita reasonably depicts the tire maximum width position located between the outer end of the first carcass ply and the outer end of the second carcass ply in the radial direction; further, Kajita teaches the radial distance between the radially outer edges of the outer and inner turn-up portion are set in a range of not less than 10 mm to avoid occurrence of large rigidity difference [0039]. 
Regarding claim 11, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Kajita with a distance in the tyre radial direction between the outer ends of the first carcass ply and the second carcass ply is equal to or more than 15 mm because Kajita discloses the radial distance between the turn-up portions are not less than 10 mm [0039] which overlaps with Applicant’s claimed range of the tyre radial direction between the outer ends of the first carcass play and the second carcass ply is equal to or more than 15 mm. MPEP 2144.05 states overlapping range is a prima facie evidence of obviousness.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajita (US 2006/0180259 A1) in view of Matsumoto (US 2018/0162178 A1) and Shida et al (US 2001/0018943 A1) and Kuniyasu (US 2009/0188601 A1). 
Regarding claim 8, Kajita is silent to the length of the tyre radial direction between the outer ends in the tyre radial direction of the turn-up portion and the bead base line are equal to or less than 50% of a tyre section height. 
Kuniyasu teaches a pneumatic tire a turn up carcass play and bead portion discloses the turn up height Lc of the turn-up portion from the bead base line is 60% or less of the tire sectional height [0012] and further states the turn height Lc is at least 35% of the section height L [0038] in order to suppress deterioration of ride comfortability and noise performance [0012].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the tire of Kajita with a length in the tyre radial direction between outer ends in the tyre radial direction of the turn-up portion and the bead base line are equal to or less than 50% of a tyre section height because Kuniyasu teaches Lc is 35%-60% of the tire section height in order to suppress deterioration of ride comfortability and noise performance [0012] and Kuniyasu’s range overlaps with Applicant’s range of 50% or less of the tire sectional height. MPEP 2144.05 states overlapping range is a prima facie evidence of obviousness.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajita (US 2006/0180259 A1) in view of Matsumoto (US 2018/0162178 A1) and further in view of Shida et al (US 2001/0018943 A1) and Kuniyasu (US 2009/0188601 A1) and Rhyne et al (US 5,637,162)
Regarding claim 12, Kajita is silent to a single radius of curvature for the carcass ply. Passenger tire art, Rhyne et al, depicts a radius of curvature of the carcass in the tire wherein R4 extends from 205 to substantially the bead area 211. R4 is a single radius of curvature of the carcass.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Kajita with a single radius of curvature in radial region between a first height positon and second height position as claimed because Rhyne et al, depicts a radius of curvature of the carcass in the tire wherein R4 ( a single radius of curvature) extends from 205 to substantially the bead area 211, that would cover the radial region between the first height positon and the second height position as claimed in order to improve the carcass of the tire and optimize the contact patch of a loaded tire (column 2, lines 24-29).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                        
/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        07/01/2021